DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang(USPGPUB DOCUMENT: 2020/0020635, hereinafter Chang) in view of Hasegawa (USPGPUB DOCUMENT: 2008/0265395, hereinafter Hasegawa).


Re claim 1 Chang discloses in Fig 1 & 4A/B an integrated circuit (“IC”) package structure, comprising:
an array of metal wall grids(228/406 in Fig 4B) formed into a panel(100C), wherein each one of the metal wall grid(228/406 in Fig 4B)s has a continuous and closed metal wall, wherein at least one IC chip/IC die(420/110) is disposed in each metal wall grid(228/406 in Fig 4B), and wherein each IC chip/IC die(420/110) has a top surface(surface facing 100D) with a plurality of metal pads (229/221) formed thereon and a back surface(surface facing 100B) opposite to the top surface(surface facing 100D);
a panel-shaped metal layer(100D)(100D) corresponding to the panel(100C) of the array of metal wall grids(228/406 in Fig 4B) and formed on entire back side of the panel(100C) of the array of metal wall grids(228/406 in Fig 4B) and bonded (by way of 120) to the metal wall of each metal wall grid(228/406 in Fig 4B), wherein the back side of the panel(100C) of the array of metal wall grids(228/406 in Fig 4B) refers to the side to which the back surface(surface facing 100B) of each IC chip/IC die(420/110) is facing; and a panel-shaped rewiring substrate(100B) corresponding to the panel(100C) of the array of metal wall grids(228/406 in Fig 4B), wherein the panel-shaped rewiring substrate(100B) comprises a plurality of metal pillars(120).

Chang does not disclose wherein the panel-shaped rewiring substrate(100B) comprises a plurality of metal pillars(120) matching with the plurality of metal pads of each integrated circuit chip/die placed in each metal wall grid(228/406 in Fig 4B), and wherein each one of the plurality of metal pillars(120) is connected to a corresponding one of the plurality of metal pads.

Hasegawa discloses in Fig 10A/B wherein the panel-shaped rewiring substrate(28/16) comprises a plurality of metal pillars(28) matching with the plurality of metal pads(30/52) of each integrated circuit chip/die (44) placed ,  and wherein each one of the plurality of metal pillars(28) is connected to a corresponding one of the plurality of metal pads(30/52).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hasegawa to the teachings of Chang in order to have the development of three-dimensional package technologies whose packaging density is higher have progressed because of the miniaturization of electronic devices [0005, Hasegawa].  In doing so, wherein the panel-shaped rewiring substrate(28/16) comprises a plurality of metal pillars(28) matching with the plurality of metal pads(30/52) of each integrated circuit chip/die (44) placed in each metal wall grid(228/406 in Fig 4B of Chang), and wherein each one of the plurality of metal pillars(28) is connected to a corresponding one of the plurality of metal pads(30/52).


Re claim 2 Chang and Hasegawa disclose the IC package structure of claim 1, wherein the array of metal wall grids(228/406 in Fig 4B) comprises an array of M rows by N columns, wherein M and N are both positive integers greater than or equal to 1 (see Fig 1 of Chang).

Re claim 3 Chang and Hasegawa disclose the IC package structure of claim 1, wherein the metal wall of each metal wall grid(228/406 in Fig 4B) has a predetermined wall height(given the same height (same surface) as the surfaces of the lands 38)[0051 of Hasegawa]. 

Re claim 4 Chang and Hasegawa disclose the IC package structure of claim 1, further comprising: a cutting lane (66 of Hasegawa) between adjacent metal walls of every two adjacent metal wall grid(228/406 in Fig 4B)s, wherein the cutting lane has a predetermined lane width (see widths illustrated by the cutting lanes in Fig 10B of Hasegawa).

Re claim 5 Chang and Hasegawa disclose the IC package structure of claim 1, wherein the panel-shaped metal layer(100D)(100D) is prefabricated as a whole metal panel(100C), and is bonded to the metal wall of each metal wall grid(228/406 in Fig 4B) through a first type adhesive material (adhesion layers)[0016].

The limitations “wherein the panel-shaped metal layer is prefabricated as a whole metal panel” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 8 Chang and Hasegawa disclose the IC package structure of claim 1, further comprising:
an encapsulation layer(223), filling each one of the array of metal wall grids(228/406 in Fig 4B), covering and wrapping the at least one IC chip/IC die(420/110) in each metal wall grid(228/406 in Fig 4B).

Re claim 9 Chang and Hasegawa disclose the IC package structure of claim 8, wherein the panel-shaped metal layer(100D)(100D) is electroplated on the entire back side of the panel(100C) of the array of metal wall grids(228/406 in Fig 4B) so that the panel-shaped metal layer(100D)(100D) is in direct contact(examiner interprets contact as electrical contact) with the metal wall of each package unit.

The limitations “wherein the panel-shaped metal layer is electroplated on the entire back side of the panel of the array of metal wall grids” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.



Re claim 10 Chang and Hasegawa disclose the IC package structure of claim 8, wherein:
the encapsulation layer(223) has one or more openings (openings of 221) at a portion corresponding to the back surface(surface facing 100B) of each IC chip/IC die(420/110) to expose entire or at least a portion of the back surface(surface facing 100B) of each IC chip/IC die(420/110), and wherein
the panel-shaped metal layer(100D)(100D) is electroplated on the entire back side of the panel(100C) of the array of metal wall grids(228/406 in Fig 4B) so that the panel-shaped metal layer(100D)(100D) is in direct contact(examiner interprets contact as electrical contact) with the metal wall of each metal wall grid(228/406 in Fig 4B) and in direct contact(examiner interprets contact as electrical contact) with the exposed portions of the back surface(surface facing 100B) of each IC chip/IC die(420/110).

The limitations “the panel-shaped metal layer is electroplated on the entire back side of the panel of the array of metal wall grids” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 11 Chang and Hasegawa disclose the IC package structure of claim 1, wherein the panel-shaped rewiring substrate(100B) is prefabricated as a panel-level rewiring substrate, and is the bonded(by way of 120) or welded to the metal walls of the array of metal wall grids(228/406 in Fig 4B) through an adhesive material or a solder material (solder)[0019].


The limitations “wherein the panel-shaped rewiring substrate is prefabricated as a panel-level rewiring substrate” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 12 Chang discloses in Fig 1 & 4A/B an integrated circuit (“IC”) package unit, comprising:
a metal wall grid(228/406 in Fig 4B) having a continuous and closed metal wall surrounding the periphery of the package unit;
at least one IC chip/IC die(420/110) disposed in the metal wall grid(228/406 in Fig 4B), each of the at least one IC chip/IC die(420/110) having a top surface(surface facing 100D) with a plurality of metal pads(229/221) formed thereon and a back surface(surface facing 100B) opposite to the top surface(surface facing 100D);
a metal layer(100B), formed on entire back side of the IC package unit and bonded(by way of 120) to the metal wall of the metal wall grid(228/406 in Fig 4B), wherein the back side of the IC package unit refers to the side to which the back surface(surface facing 100B) of each IC chip/IC die(420/110) is facing; and a rewiring substrate(100B)


Chang does not disclose a rewiring substrate having a plurality of metal pillars(120) matching with the plurality of metal pads of each integrated circuit chip/die, wherein each one of the plurality of metal pillars(120) is connected to a corresponding one of the plurality of metal pads.

Hasegawa discloses in Fig 10A/B a rewiring substrate(28/16 of Hasegawa) having a plurality of metal pillars(28) matching with the plurality of metal pads(30/52) of each integrated circuit chip/die (44), wherein each one of the plurality of metal pillars(28) is connected to a corresponding one of the plurality of metal pads.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hasegawa to the teachings of Chang in order to have the development of three-dimensional package technologies whose packaging density is higher have progressed because of the miniaturization of electronic devices [0005, Hasegawa].  

Re claim 13 Chang and Hasegawa disclose the IC package unit of claim 12, wherein the metal wall of the metal wall grid(228/406 in Fig 4B) has a predetermined wall height (given the same height (same surface) as the surfaces of the lands 38)[0051 of Hasegawa]. 

Re claim 14 Chang and Hasegawa disclose the IC package unit of claim 12, further comprising: at least one metal connecting portion(226/227), directly connected to the metal wall of the metal wall grid(228/406 in Fig 4B) and extended outward (for distributing and supplying power to devices within the chip)[0020] from the metal wall to outside of the periphery of the package unit (see Fig 4B).

Re claim 15 Chang and Hasegawa disclose the IC package unit of claim 14, wherein the metal layer(100D) is bonded to the metal wall of the metal wall grid(228/406 in Fig 4B) through a first type adhesive material(adhesion layers)[0016].


Re claim 18 Chang and Hasegawa disclose the IC package unit of claim 12, further comprising: an encapsulation layer(223), filling the metal wall grid(228/406 in Fig 4B), covering and wrapping the at least one IC chip/IC die(420/110) in the metal wall grid(228/406 in Fig 4B); wherein the metal layer(100D) is electroplated on the entire back side of the IC package unit so that the metal layer(100D) is in direct contact (examiner interprets contact as electrical contact) with the metal wall of the metal wall grid(228/406 in Fig 4B).

The limitations “wherein the metal layer is electroplated on the entire back side of the IC package unit so that the metal layer is in direct contact with the metal wall of the metal wall grid” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 19 Chang and Hasegawa disclose the IC package unit of claim 18, wherein:
the encapsulation layer(223) has one or more openings (openings of 221) at a portion corresponding to the back surface(surface facing 100B) of each IC chip/IC die(420/110) to expose entire or at least a portion of the back surface(surface facing 100B) of each IC chip/IC die(420/110), and wherein the metal layer(100D) is further in direct contact (examiner interprets contact as electrical contact) with the exposed portions of the back surface(surface facing 100B) of each IC chip/IC die(420/110).

Re claim 20 Chang and Hasegawa disclose the IC package unit of claim 12, wherein the rewiring substrate further comprises: a first interlayer dielectric layer (16 of Hasegawa), filling all gaps/spaces between the metal pillars(120); and a first rewiring metal layer(100D) passing/extending through a second interlayer dielectric layer(225) and is electrically connected to the plurality of metal pillars(120). 


Claim(s) 6, 7, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang(USPGPUB DOCUMENT: 2020/0020635, hereinafter Chang) and Hasegawa in view of Lee (USPATENT: 7919853, hereinafter Lee).

Re claim 6 Chang and Hasegawa disclose the IC package structure of claim 5,

Chang and Hasegawa do not disclose wherein the prefabricated metal layer(100D) is further bonded to the back surface(surface facing 100B) of each IC chip/IC die(420/110) through a second type adhesive material having a better thermal conductivity than the first type adhesive material.


Lee discloses a second type adhesive material(first adhesive)[claim 3 of Lee]  having a better thermal conductivity than the first type adhesive material(second adhesive)[claim 3 of Lee].


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Lee to the teachings of Chang in order to improve thermal emission property [col1, lines 15-25].  In doing so, wherein the prefabricated metal layer(100D) is further bonded to the back surface(surface facing 100B) of each IC chip/IC die(420/110) through a second type adhesive material(first adhesive)[claim 3 of Lee]  having a better thermal conductivity than the first type adhesive material(second adhesive)[claim 3 of Lee].

The limitations “wherein the prefabricated metal layer is further bonded to the back surface of each IC chip/IC die” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.



Re claim 7 Chang and Hasegawa and Lee disclose the IC package structure of claim 6, further comprising:
a first interlayer dielectric layer (16 of Hasegawa), filling each one of the array of metal wall grids(228/406 in Fig 4B), cutting lanes(66 of Hasegawa)  between the metal wall grid(228/406 in Fig 4B)s and all the gaps/spaces between the metal pillars(120), wherein the panel-shaped rewiring substrate(100B) comprises at least partial of the first interlayer dielectric layer.




Re claim 16 Chang and Hasegawa disclose the IC package structure of claim 15, 

Chang and Hasegawa do not disclose wherein the metal layer(100D) is further bonded to the back surface(surface facing 100B) of each IC chip/IC die(420/110) through a second type adhesive material having a better thermal conductivity than the first type adhesive material.

Lee discloses a second type adhesive material (first adhesive)[claim 3 of Lee] having a better thermal conductivity than the first type adhesive material (second adhesive)[claim 3 of Lee].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Lee to the teachings of Chang in order to improve thermal emission property [col1, lines 15-25].  In doing so, wherein the metal layer(100D) is further bonded to the back surface(surface facing 100B) of each IC chip/IC die(420/110) through a second type adhesive material (first adhesive)[claim 3 of Lee] having a better thermal conductivity than the first type adhesive material (second adhesive)[claim 3 of Lee].


Re claim 17 Chang and Hasegawa and Lee disclose the IC package unit of claim 16, further comprising: a first interlayer dielectric layer (16 of Hasegawa), filling the metal wall grid(228/406 in Fig 4B), and all the gaps/spaces between the metal pillars(120), wherein the rewiring substrate(28/16 of Hasegawa) comprises at least partial of the first interlayer dielectric layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819